DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cary et al. (US Patent Application Publication No. 2015/0350129) in view of Hart et al. (US Patent No. 10,133,546 B2).

Regarding claim 1, Cary discloses a computing device configured to serve as a broker for managing delivery of audio and visual content through different devices [see para 0002, 0025 and figure 1; identifying an app associated with the signal and enabling the app to transform, at the electronic device, the data in the signal into a notification representing the event or the received message. The method can also include generating a visual notification presentation for the notification and presenting the visual notification presentation], the computing device comprising: a display; an interface for wireless communication with an audio device [see para 0083 and figures 2A-3];
 devices connected on a network to facilitate message distribution and/or coordinated alert presentation according to an embodiment of the present invention. Devices 305 that can receive messages, present messages and/or present alerts of messages can include a mobile device 305a (e.g., a necklace, headband, clip, belt, bracelet, watch, pair of glasses, armband, or ear piece), a phone 305b (e.g., a smart phone), a tablet 305c, a desktop computer 305d and a laptop computer 305e]; and one or more processors in communication with the display and the interface, the one or more processors configured to [see figures 1, 3]:
parse message content into audio data and visual data, wherein the audio data is different from the visual data [see para 0002, 0057, 0069 and figures 2A-2C, 9; a device forwarding of app messages and inter-device communications to coordinate presentations of (e.g., visual) notification presentations and/or (e.g., audio or haptic) alerts for messages. A message can include, a message from a person (e.g., a text message, email message, voice message or call) or a message generated in response to a detection (e.g., of a new news story, of a financial metric crossing a threshold, of a security-alarm condition being satisfied, of a user's status change, of an 
However, Cary fails to explicitly teach select an audio device for delivery of the audio data to a user, wherein the audio device is wirelessly coupled to the computing device; and coordinate delivery of the audio data through the audio device with delivery of the visual data through the display.
	Hart discloses select an audio device for delivery of the audio data to a user, wherein the audio device is wirelessly coupled to the computing device [see col. 4, lines 11-43; 50-65 and figures 1, 8]; voice interaction computing architecture 100 set in a home environment 102 that includes a user 104. The architecture 100 also includes an electronic voice-controlled device 106 with which the user 104 may interact and the microphone(s) 108 of the voice-controlled device 106 detects audio from the environment 102, such as sounds uttered from the user 104, and generates a corresponding audio signal. The voice-controlled device 106 includes a processor 112 and memory 114, which stores or otherwise has access to a speech-recognition engine 116. A processor may include multiple processors and/or a processor having multiple cores. The speech-recognition engine 116 performs audio recognition on signals generated by the microphone(s) based on sound within the environment 102, such as utterances spoken by the user 104. For instance, the engine 116 may identify both speech (i.e., voice commands) of the 
coordinate delivery of the audio data through the audio device with delivery of the visual data through the display [see col. 2, lines 13-34 and col. 3, lines 1-10; the first device may identify one or more devices that include display capabilities, are associated with the user issuing the voice command, and are within a same environment as the first device and the user. For instance, the first device may instruct a phone of the user, a tablet or laptop of the user, a desktop computer of the user, an electronic book reader device of the user, or any other client computing device of the user to display the visual content regarding Benjamin Franklin, and In instances where the application displays one or interpretations of the voice command, the application may also display respective search results associated with each interpretation. The search results may comprise web links, links to content or applications stored locally on the device, images, videos (equivalent to “audio device with delivery of the visual data through the display”.
	 It would have been obvious to one of an ordinary skill in the art, having the teachings of Cary and Hart after the affective filing date of the claimed invention was made to modify, inter-device communication of Cary to include the content of multiple devices as taught by Hart. One would have been motivated to make such a combination in order to enable receiving a voice 
	Regarding claim 2, Cary discloses wherein parsing the message comprises identifying text and converting it to audio (see para 0057; Message forwarding can allow a user to access messages (e.g., text message, voice-mail identifications, etc.) on any of a set of devices. Some embodiments of the present invention further coordinate across devices such that redundant alerts (e.g., audio or haptic alerts) are inhibited; see par. 0057).
	Regarding claim 3, Hart discloses wherein the message is received from another device (see figure 3A).
	Regarding claim 4, Cary discloses wherein the computing device is a wearable device (see figure 9).
	Regarding claim 5, Cary discloses wherein the audio device is a wearable device (..user wearing electronic device 700; see par. 0211).
	Regarding claim 6, Cary discloses wherein selecting the audio device comprises determining a priority device from among a plurality of devices (see par. 0058, 0059).
	Regarding claim 7, Cary discloses wherein priority is based on operating states of the plurality of devices (see par. 0063).
	Regarding claim 8, Cary discloses wherein coordinating delivery of the audio data with delivery of the visual data comprises synchronizing a timing of the delivery of the audio data and the visual data to the user (see par. 0189, 0210).

	Regarding claim 10, Cary discloses wherein the computing device comprises a device for streaming media (see par. 0156, 0177). 
	Regarding claim 11, Cary discloses a computing device configured to serve as a broker for managing delivery of audio and visual content through different devices [see para 0002, 0025 and figure 1; identifying an app associated with the signal and enabling the app to transform, at the electronic device, the data in the signal into a notification representing the event or the received message. The method can also include generating a visual notification presentation for the notification and presenting the visual notification presentation], the computing device comprising: a display; an interface for wireless communication with an audio device [see para 0083 and figures 2A-3; devices connected on a network to facilitate message distribution and/or coordinated alert presentation according to an embodiment of the present invention. Exemplary devices 305 that can receive messages, present messages and/or present alerts of messages can include a mobile device 305a (e.g., a necklace, headband, clip, belt, bracelet, watch, pair of glasses, armband, or ear piece), a phone 305b (e.g., a smart phone), a tablet 305c, a desktop computer 305d and a laptop computer 305e]; and one or more processors in communication with the display and the interface, the one or more processors configured to [see figures 1, 3]:
parse message content into audio data and visual data, wherein the audio data is different from the visual data [see para 0002, 0069 and figures 2A-2C, 9; a device forwarding of app messages and inter-device communications to coordinate presentations of (e.g., visual) notification presentations and/or (e.g., audio or haptic) alerts for messages. A message can include, a 
 However, Cary fails to explicitly teach select an audio device for delivery of the audio data to a user, wherein the audio device is wirelessly coupled to the computing device; and coordinate delivery of the audio data through the audio device with delivery of the visual data through the display.
	Hart discloses select an audio device for delivery of the audio data to a user, wherein the audio device is wirelessly coupled to the computing device [see col. 4, lines 1-65 and figure 1, 8; voice interaction computing architecture set in a home environment 102 that includes a user 104. The architecture 100 also includes an electronic voice-controlled device 106 with which the user 104 may interact and the microphone(s) 108 of the voice-controlled device 106 detects audio from the environment 102, such as sounds uttered from the user 104, and generates a corresponding audio signal. The voice-controlled device 106 includes a processor 112 and memory 114, which stores or otherwise has access to a speech-recognition engine 116. As used herein, a processor may include multiple processors and/or a processor having multiple cores. 
coordinate delivery of the audio data through the audio device with delivery of the visual data through the display [see col. 2, lines 13-34 and col. 3, lines 1-10; the first device may identify one or more devices that include display capabilities, are associated with the user issuing the voice command, and are within a same environment as the first device and the user. For instance, the first device may instruct a phone of the user, a tablet or laptop of the user, a desktop computer of the user, an electronic book reader device of the user, or any other client computing device of the user to display the visual content regarding Benjamin Franklin, and In instances where the application displays one or interpretations of the voice command, the application may also display respective search results associated with each interpretation. The search results may comprise web links, links to content or applications stored locally on the device, images, videos; (equivalent to “audio device with delivery of the visual data through the display”).

	One would have been motivated to make such a combination in order to enable receiving a voice command from a user and, in response, providing audible content to the user using a first device and providing visual content for the user using a second device.  Another way to interact with computing devices is through a user speaking to a device and the device outputting audio to the user in return.
Regarding claims 12-20, directly or indirectly dependent on claims 2-10, essentially correspond to those of claims 2-7 respectively. Accordingly, the same reasoning as in claims 12-20 applies to claims 2-10.
Response to Arguments
Applicant's arguments filed on 8/9/21 have been fully considered but they are not persuasive. 
On pages 5-7 of the remarks, Applicant argues that Cary and Hart do not teach or suggest “parse message content into audio data and visual data, wherein the audio data is different from the visual data”. Examiner respectfully disagree, Cary discloses “a device forwarding of app messages and inter-device communications to coordinate presentations of (e.g., visual) notification presentations and/or (e.g., audio or haptic) alerts for messages. A message can include, a message from a person (e.g., a text message, email message, voice message or call) or a message generated in response to a detection (e.g., of a new news story, of a financial metric crossing a threshold, of a security-alarm condition being satisfied, of a user's status change, of an appointment start time as being within a defined time period, etc.). The application can include 
On pages 5-7 of the remarks, Applicant argues that Cary and Hart do not teach or suggest “select an audio device for delivery of the audio data to a user, wherein the audio device is wirelessly coupled to the computing device”. Examiner respectfully disagree, Hart discloses “voice interaction computing architecture 100 set in a home environment 102 that includes a user 104. The architecture 100 also includes an electronic voice-controlled device 106 with which the user 104 may interact and the microphone(s) 108 of the voice-controlled device 106 detects audio from the environment 102, such as sounds uttered from the user 104, and generates a corresponding audio signal. The voice-controlled device 106 includes a processor 112 and memory 114, which stores or otherwise has access to a speech-recognition engine 116. The speech-recognition engine 116 performs audio recognition on signals generated by the microphone(s) based on sound within the environment 102, such as utterances spoken by the user 104. The engine 116 may identify both speech (i.e., voice commands) of the user and non-
On pages 5-7 of the remarks, Applicant argues that Cary and Hart do not teach or suggest “coordinate delivery of the audio data through the audio device with delivery of the visual data through the display”. Examiner respectfully disagree, Hart discloses the first device may identify one or more devices that include display capabilities, are associated with the user issuing the voice command, and are within a same environment as the first device and the user. The first device may instruct a phone of the user, a tablet or laptop of the user, a desktop computer of the user, an electronic book reader device of the user, or any other client computing device of the user to display the visual content regarding Benjamin Franklin, and where the application displays one or interpretations of the voice command, the application may also display respective search results associated with each interpretation. The search results may comprise web links, links to content or applications stored locally on the device, images, videos In light of the description (see col. 2, lines 13-34 and col. 3, lines 1-10) which corresponds to coordinate . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cary’s communicating message to wearable device used in combination of Hart’s the different from audio and visual data. One would have been motivated to make such a combination in order to enable receiving a voice command from a user and, in response, providing audible content to the user using a first device and providing visual content for the user using a second device.  Another way to interact with computing devices is through a user speaking to a device and the device outputting audio to the user in return and providing the different from audio and visual data as specified in specification.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. 
Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the prior arts of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171